DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
October 16, 1998
Dear State Medicaid Director:
I am writing to request your assistance in carrying out the shared commitment of both the Health Care Financing Administration (HCFA) and the
President to remove the financial barriers to medical care that may exist for elderly and disabled Medicare beneficiaries. As we discussed during the
National Association of State Medicaid Directors (NASMD) meeting in Lake Tahoe, as part of the Fiscal Year 1999 Performance Plan under the
Government Performance and Results Act (GPRA), HCFA committed to finding and enrolling more dual eligibles.
A team of Federal and State representatives has been formed to work on the GPRA activities. With assistance from key advocates, this team will
develop a comprehensive strategy for identifying and enrolling the dual eligible population. The team's initial efforts will be to catalog current and
previous outreach efforts undertaken by HCFA, States, advocates, and local affiliations; to examine these effort to determine what measures are best
for identifying and enrolling the dual eligible population; and to develop and test new simplified enrollment strategies. In addition, in partnership
with States, the team will develop a method to calculate the potential and enrolled populations, and from this data, will set National and/or State level
targets to be met in Fiscal Year 2000. We will be seeking your assistance in these activities through an all State survey that the American Public
Health Service Administration (APHSA) will be conducting on our behalf in late November.
Similar to the activities under the GPRA measure, on July 6, 1998, the President announced a special initiative to ensure that low-income Medicare
beneficiaries receive Medicare cost-sharing assistance. The plan, which includes initiatives to educate Medicare beneficiaries about special programs
that can assist them with their out-of-pocket Medicare expenses, will be carried out as part of the GPRA initiative.
We are asking you to join us in our efforts to increase the number of dual eligible beneficiaries since we can only succeed with your help. We will be
conducting a meeting to discuss these efforts in further detail from 2 to 4 pm Eastern time on November 12. To participate in the meeting through
picture-tel, you can contact your HCFA Regional Office representative. To participate by phone only, please call (410) 786-7370, at 2 pm Eastern
time on November 12. In addition to your State's participation in this meeting, we ask that each State designate one individual that can serve as a
focal point for ongoing, related activities. Please call Gina Clemons at (410) 786-9644 by October 28, with the name and number of this designee.
We will send the background material to this individual in advance of the November 12 meeting.
In addition to this meeting, there will be a presentation about the planned activities for increasing enrollment of the dual eligibles during the Stateonly day of the upcoming NASMD meeting in Bethesda, Maryland. We are looking forward to hearing any comments or suggestions that you may
have about this initiative.
While these initiatives will be under way over the course of the next year, there are immediate opportunities for increasing the enrollment of the dual
eligible population that we encourage you to pursue. On January 23, and again on September 10, I sent a letter to you regarding outreach and
enrollment opportunities for uninsured children (copies of these letters can be obtained from the HCFA homepage under Child Health.) Many of the
items contained in these letters, such as the application and enrollment requirements for Medicaid, also apply to the dual eligible population.
Therefore, I urge you to consider ways to streamline the application process including the use of a simplified application form and allowing
individuals to apply for benefits through the mail and at out stationed locations that are more familiar to the individual. As part of the GPRA
initiative, in addition to identifying effective outreach practices, HCFA will be working with the APHSA and the Eligibility Technical Advisory
Group to develop a dual eligible screening tool and a model simplified application. We expect to have the screening tool and model application
completed by July, 1999. In the meantime, attached are simplified applications that are currently being used in States to enroll the dual eligible
population.
We look forward to working with every State to improve access to health benefits for all eligible individuals and encourage you to work with local
agencies, religious affiliations, the beneficiary community, providers, and local businesses to reach out and provide information about the assistance
that is available. If you are interested in more direct, ongoing participation in these GPRA efforts, or have a question about the team's activities,
please contact Dave Witt at (410) 786-5600. You may want to share this letter with your State Office of Aging and invite their participation in the
November 12 meeting as well.
Sincerely,
/s/
Sally K. Richardson
Director
Enclosures - To receive enclosures contact Dave Witt at (410) 786-5600 or dwitt @hcfa.gov.
cc: All HCFA Regional Administrators
All HCFA Associate Regional Administrators for Medicaid and State Operations
Lee Partridge American Public Human Services Association
Joy Wilson National Conference of State Legislatures
Nolan Jones National Governors' Association

